Citation Nr: 0502253	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  02-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1965.

This appeal is from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran and his wife testified at a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2003.  38 U.S.C.A. § 7107(c) (West 2002).

This appeal previously comprised two issues, entitlement to 
service connection for right-sided hearing loss, and 
entitlement to an increased rating for service-connected 
left-sided hearing loss rated 10 percent disabling.  In April 
2004, the Board of Veterans' Appeals (Board) granted service 
connection for right-sided hearing loss.  The grant compelled 
remand of the increased rating claim to redesignate the 
disability as bilateral hearing loss, and to reevaluate the 
disability as redesignated.  The left ear had been rated 
employing the legal presumption that hearing in the non-
service-connected ear was unimpaired to evaluate the 
contribution of the service-connected disability to the 
veteran's overall hearing impairment.  With the inclusion of 
right-ear impairment, the overall hearing loss had to be 
reevaluated based on the objective measurements of hearing 
loss in both ears.

Procedurally, the issue of entitlement to a rating greater 
than 10 percent for left-sided hearing loss is moot.  The 
veteran is presumed nonetheless to seek the maximum benefit 
provided for his disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993) ("the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded").  
Consequently, the appeal endures as restyled above.  In 
hearing testimony and in a July 2004 VA examination the 
veteran reported bilateral tinnitus and dizziness; the 
examiner opined the tinnitus is related to service.  He has a 
private April 2001 diagnosis of Meniere's disease.  The 
evidence is sufficient to reasonably infer claims for service 
connection for tinnitus and Meniere's disease.  They are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran has profound hearing loss in the left ear, with 
puretone threshold higher than the level measured for VA 
disability rating purposes, and moderate to severe 
sensorineural hearing loss in the right ear with an average 
puretone threshold for the measured frequencies variously 
measures as 71 dB in 1999 and 68 dB in 2004, and speech 
recognition variously measured as 80 percent and 94 percent 
in 1999 and 2004, respectively.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
50 percent for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.383, 
4.1, 4.2, 4.3, 4.10, 4.86, Diagnostic Code 6100, Table VII


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

For VA purposes, impaired hearing disability is rated by 
measuring and averaging the volume at which a person can hear 
pure tones at several frequencies, called the puretone 
threshold, and the persons ability to recognize a percentage 
of a specified list of words spoken in a prescribed way, 
called speech discrimination.  These data are plotted on a 
table, and the result for each ear is plotted on another 
table to determine overall hearing impairment.  See 38 C.F.R. 
§ 4.85, Tables VI, VIa, and VII (2004).

On the authorized audiological evaluation in March 1999, pure 
tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
70
75
80
LEFT
N/A
125
120
115
115

The average puretone threshold was 71 dB for the right ear 
and 119 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
immeasurable in the left ear.  Additional tests confirmed the 
validity of the audiometry findings.

On authorized audiological evaluation in July 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
62
67
67
75
LEFT
N/A
N/A
N/A
N/A
N/A

The average puretone threshold was 68 dB for the right ear 
and immeasurable for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and immeasurable in the left ear.  Additional tests 
confirmed the validity of the audiometry findings.

The veteran's puretone thresholds are high enough to require 
VA to apply two different tables to the evaluation of hearing 
loss in each ear, employing the value from each application 
of the table to the data that results in the higher 
disability rating.  38 C.F.R. § 4.85, Tables VI and VIa, and 
4.86 (2004).  

The March 1999 data for the right ear produces a value of IV 
on table VI and a value of VI on table VIa.  

The July 2004 data produces a value of II for the right ear 
on table VI and a value of V on Table VIa.  

The data for the left ear from both examinations produces a 
value of XI on Table VI and VIa.

Once the value for each ear is derived from Table VIa, Table 
VII is applied to each value.  There is no rational basis to 
prefer the lower, July 2004, Table VIa value for the right 
ear to the higher, March 1999, Table VIa value.  The evidence 
of the hearing acuity of the right ear is in equipoise, and 
the veteran is entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 4.3 (2004).  

Applying Table VII to the best values from table VIa yields a 
50 percent disability rating.  Without the benefit of the 
doubt, the disability rating would be 40 percent.

The evaluation of the veteran's hearing loss is purely 
according to a prescribed formula.  There is no question in 
this case of hearing loss more nearly approximating the 
disability picture of the next higher rating.  See 38 C.F.R. 
§ 4.7 (2004).

The veteran is not a candidate for special monthly 
compensation, which requires deafness in both ears.  Deafness 
is defined as bilateral hearing loss equal to or greater than 
the minimum bilateral hearing loss required for a maximum 
rating evaluation under the rating schedule.  38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(5) (2004).

The veteran, through his representative, asserts that his 
case should be submitted to VA Undersecretary for Benefits or 
to Director, Compensation and Pension Service for 
extraschedular evaluation.  See 38 C.F.R. § 3.321(b)(1).  

The veteran asserts that his hearing loss impairs his ability 
to perform his employment in sales, because he cannot 
understand people with whom he speaks, even with a hearing 
aid.

Regulation provides for extraschedular rating of a disability 
in an exceptional case where the schedular evaluations are 
inadequate.  The governing norm in these exceptional cases 
is, "A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board lacks the authority to award extraschedular ratings 
unless the VA officers authorized to award it have denied it, 
and the matter is appealed to the Board.  The Board has 
jurisdiction to consider whether there is evidence that VA 
should consider extraschedular rating and to refer the case 
for extraschedular consideration, or to deny the request.  
Floyd v. Brown, 9 Vet. App. 88 (1996); VAOPGCPREC 6-96.

The VA rating schedule is primarily a guide in the evaluation 
of disability.  The percentage ratings represent as far as 
can practically be determined the average impairment in 
earning capacity resulting from service-connected diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 
38 C.F.R. § 4.1 (2004).  Ratings are based upon the average 
impairment of earning capacity.  38 C.F.R. § 3.321(a), (b)(1) 
(2004).

It is expected that there will be impairment in earning 
capacity due to hearing loss.  The veteran has not submitted, 
and the evidence of record does not suggest, marked 
interference with his employment beyond the impairment in 
earning capacity expected from a 50 percent disabling hearing 
loss.  There is no assertion or evidence of frequent 
hospitalization.  The preponderance of the evidence is that 
the veteran does not present such an exceptional or unusual 
disability picture as to warrant submission to the 
appropriate VA authority for extraschedular consideration.

ORDER

A disability rating greater than 50 percent for bilateral 
hearing loss is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


